Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board, which recommends that Respondent Scott M. Schwartz receive a six-month suspension with conditions on reinstatement, pursuant to Rule 9.4 (b) (1) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). This suspension arises out of Schwartz’s having received the same sanction in Connecticut for his violations of that state’s Rules of Professional Conduct.
Because Schwartz acknowledged the Notice of Reciprocal Discipline but did not object in any way, this Court hereby accepts the recommendation of the Review Panel and orders that Schwartz be suspended for a period of six months beginning from the date of this opinion. This Court further orders that any application by Schwartz for readmission to the Bar of the State of Georgia must contain a satisfactory showing that he has passed the “Multi-State Professional Responsibility Examination”; that he has complied fully with Dr. Goldstein’s treatment plan; and that Dr. Goldstein considers him capable of practicing law in a professional and ethical manner. Even after Schwartz has satisfactorily made the above showings, Schwartz’s readmission remains subject to the discretion of the State Bar of Georgia (or their designated representative) and, if granted, requires the filing of semi-annual reports of compliance with the medical treatment plan for an additional period of 18 months. Schwartz is reminded of his duties under Bar Rule 4-219 (c).

Six-month suspension with conditions.


All the Justices concur.